                      Case 1:19-cr-00545-CM Document 101 Filed 07/14/21 Page 1 of 1




         Daniel P. Filor
         Tel 212.801.6758
         Fax 212.801.6400
         filord@gtlaw.com




         July 14, 2021

         VIA ECF

         The Honorable Colleen McMahon
         United States District Court for the Southern District of New York
         500 Pearl Street
         New York, New York 10007
                   Re:      United States v. Michael Pappagallo, et al., No. 19-cr-545 (CM)

         Dear Judge McMahon:

                 On behalf of Defendant Michael Pappagallo in the above-captioned case, I write
         respectfully to follow up on Defendant’s May 25, 2021 request that the Court exercise its discretion
         to expunge the record of Mr. Pappagallo’s arrest. See ECF No. 99. On May 24, 2021, the Court
         granted a nearly identical motion filed by Mr. Pappagallo’s co-defendant, Michael Carroll. See
         ECF No. 98. As the Government concluded in seeking dismissal of its indictment, this prosecution
         was “not in the interest of justice.” Consequently, expungement is appropriate here.

                   We thank the Court for its consideration of this request.

                                                                         Respectfully submitted,

                                                                         s/Daniel P. Filor_________.

                                                                         Daniel P. Filor
                                                                         Charles Berk
                                                                         Counsel for Michael Pappagallo




Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400
                                                                                                          www.gtlaw.com
